Citation Nr: 0108851	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a low 
back injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to April 
1993.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which assigned a 10 percent evaluation 
for the veteran's residuals of a low back injury, effective 
from November 1999, the date of the claim.

In an Informal Hearing Presentation dated in September 2000, 
the veteran's representative argued that a September 1997 
rating decision reducing a 20 percent evaluation assigned to 
the veteran's residuals of a back injury to noncompensable 
was clearly and unmistakably erroneous.  The issue of whether 
the September 1997 rating decision was the product of clear 
and unmistakable error has not been developed for appellate 
review, and is referred to the RO for proper development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record indicates that the veteran's 
residuals of a low back injury are manifested by no more than 
slight limitation of motion with complaints of pain.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a low back injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that his service-connected residuals 
of a low back injury result in pain, muscle spasm, reduced 
range of motion and tightening.  Accordingly, a favorable 
determination is requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
In this regard, the veteran has been provided a VA 
examination.  He has not notified VA of any outstanding 
medical records.

In the September 2000 Informal Hearing Presentation, the 
veteran's representative maintained that a remand was 
necessary to obtain a medical examination by a board-
certified orthopedic surgeon, who was to provide a medical 
opinion as to the veteran's ability to obtain and maintain 
gainful employment, based solely on the veteran's service-
connected back disability.  

In this regard, the Board notes that a review of the January 
2000 examination report reveals that all subjective and 
objective findings necessary for evaluation of the veteran's 
disability were observed and recorded, and thus the 
examination appears complete and adequate.  Accordingly, a 
new examination is not necessary for evaluation of the 
veteran's claim.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

A February 1994 rating decision granted the veteran service 
connection for residuals of a back injury.  The assigned 
evaluation was 20 percent, effective April 7, 1993, under 
Diagnostic Code 5295 for lumbosacral strain.  The evaluation 
was based in part on the report of a June 1993 VA 
examination, which provides that the veteran's back was 
characterized by spasm of the paravertebral muscles of the 
lumbar and sacral areas, limitation of motion and complaints 
of pain.

A September 1997 rating decision reduced the evaluation 
assigned for the veteran's residuals of a back injury to 
noncompensable, effective in June 1997.  The rating decision 
explained that the veteran had failed to report for a 
scheduled examination, and noted that a July 1997 VA 
examination report had found improvement of the disability 
manifestations.

Pursuant to a reopened increased rating claim received on 
November 30, 1999, the February 2000 rating decision on 
appeal assigned a 10 percent evaluation for the veteran's 
residuals of a low back injury under Diagnostic Code 5295, 
effective from November 30, 1999.  The rating decision 
declined to submit the veteran's claim for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b).  

In connection with the veteran's current appeal, he submitted 
correspondence in November 1999 that his back hurt every day, 
especially when he woke up.  He said that his back was tight 
all day and at times he was unable to pick things up from the 
ground.  

According to the report of a January 2000 VA spine 
examination, the veteran reported a gradual worsening of his 
back symptoms, particularly over the most recent two years.  
He said that he had increasing pain, soreness and tenderness.  
He said that the pain was chronic, and that he had some 
stiffness or soreness with any repetitive use or 
bending/lifting activities.  It was noted that the veteran 
had not undergone surgery, and that a cane, a brace or 
medications were not needed.  It was noted that the veteran 
had functioning on the job and could do normal daily 
activities.  

On physical examination, the veteran was able to ambulate 
independently.  No deformity of the back was identified.  
There was lumbosacral tenderness and soreness and pain to 
palpation.  Forward flexion was to 70 degrees with pain, and 
he could bend and rotate to 30 degrees with pain.  The final 
diagnosis was lumbosacral strain.

A radiographic examination was conducted, in part to rule out 
arthritis.  The findings resulted in an impression of no 
significant bone pathology of the lumbosacral spine.  An MRI 
of the lumbar spine was also performed in January 2000.  The 
findings resulted in an impression of mild to moderate broad 
based disc bulging at L4-L5 with no herniation, foramina or 
spinal stenosis.  

In correspondence received from the veteran in February 2000, 
he asserted that the doctor who examined him had found 
different levels of mobility than set forth in the VA 
examination report.  In correspondence received in March 
2000, he asserted that his back locked up and that he 
required assistance to straighten it.  He said that he always 
felt pain in the lower back that sometimes went up his spine, 
that it took 20 minutes to get out of bed, that if he sat too 
long his back tightened, and that occasionally he had muscle 
spasms in the back.

In the September 2000 Informal Hearing Presentation, the 
veteran's representative asserted that the MRI showed that 
the veteran had degenerative joint disease, and argued that 
this meant he was entitled to a separate evaluation for 
arthritis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7 (2000).

The veteran's disability has been evaluated as lumbosacral 
strain.  Lumbosacral strain with characteristic pain on 
motion warrants a 10 percent evaluation.  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, warrants a 
20 percent evaluation.  Severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warrants a 40 percent evaluation.  Diagnostic Code 
5295.

In addition, slight limitation of motion of the lumbar spine 
warrants a 10 percent evaluation, moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation, 
while severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation.  Diagnostic Code 5292 
(2000).  Mild intervertebral disc syndrome warrants a 10 
percent evaluation.  Moderate intervertebral disc syndrome, 
with recurrent attacks, warrants a 20 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief, warrants a 40 percent evaluation.  
A 60 percent evaluation is for assignment for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Diagnostic Code 5293 
(2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent, due to lumbosacral 
strain.  The Board recognizes the veteran's testimony that he 
has back spasms on occasion.  Nevertheless, the current 
medical evidence is negative for such relevant finding.  The 
report of the January 2000 VA examination was negative for 
muscle spasms, and there are no outpatient treatment reports 
demonstrating muscle spasms.  In addition, while the 
veteran's lateral spine motion was mildly limited during the 
January 2000 VA examination, it was not lost.  Diagnostic 
Code 5295.  

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent due to 
intervertebral disc syndrome.  The record is negative for any 
clinical evidence, such as examination or outpatient 
treatment reports, of moderate recurring attacks of 
intervertebral disc syndrome with little intermittent relief.  
Diagnostic Code 5293. 

In addition, the Board also finds that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for limitation of motion under Diagnostic Code 5292, and that 
a higher evaluation under sections 4.40, 4.45 or 4.59 for 
complaints of pain is not warranted.  See DeLuca, 8 Vet. App. 
at 202.  The Board recognizes the veteran's reports of back 
pain, and that the January 2000 VA examination found some 
limitation of motion with complaints of pain.  However, the 
clinical findings fail to support a conclusion that the 
functional impairment clinically demonstrated is more 
comparable to a finding that limitation of the veteran's low 
back motion is moderate, even with consideration of 
associated pain.  During the January 2000 VA examination, the 
veteran's backward extension was essentially complete and he 
said that he could perform normal daily activities and 
function at his job.  Moreover, there is no clinical evidence 
or other indication that the veteran has ever required 
medication for low back pain, required physical therapy, 
sought outpatient treatment for low back pain, attended a 
pain clinic, worn a brace or used a TENS unit. 

Regarding the assertions by the veteran's representative that 
the veteran is entitled to a separation evaluation for 
arthritis, the Board notes that under the Rating Schedule, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
In this case, arthritis of the lumbosacral spine has not been 
diagnosed and is not shown by the radiographic findings of 
record.  As a result, a separate evaluation for arthritis of 
the lumbosacral spine is not warranted.  

Finally, the Board acknowledges that the rating decision on 
appeal declined to refer the veteran's claim for an extra-
schedular evaluation under 38 C.F.R. § 3.321(b).  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  Id.  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria.  He has not 
shown that his service-connected residuals of a low back 
injury have required frequent periods of hospitalization.  
There is no documentary evidence in the claims file, such as 
employment records or a statement from an employer, 
demonstrating that he has been uniquely economically harmed 
or that his service-connected residuals of a low back injury 
have impaired his employment.  In fact, the report of the 
veteran's January 2000 examination provides that he was able 
to function on the job.  Hence, the preponderance of the 
evidence is against a finding that the veteran's residuals of 
a low back injury are exceptional in nature, or that they 
cause a marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  Id.  

In light of the foregoing, an evaluation in excess of 10 
percent for residuals of the veteran's low back injury is not 
warranted.


ORDER

An evaluation in excess of 10 percent for residuals of a low 
back injury is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

